DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The elevator system of the claimed invention comprises all the limitations of claim 15 or 29, specifically, a roller having at least one retaining element with a guide surface that is inclined by an angle relative to a line perpendicular to an axis of rotation of the roller, and the guide surface is inclined toward a belt type carrier means as the guide surface extends away from the axis of rotation and wherein a distance between an outer one of a longitudinal recesses and the at least one retaining element is less than half a width of the outer longitudinal recess of the roller contact surface that is not taught suggested nor obvious over prior arts of record. 
The elevator system of the claimed invention comprises all the limitations of claim 32, specifically, a roller having at least one retaining element arranged laterally wherein a distance between an outer one of the longitudinal recesses and the retaining element is less than half a width of the outer longitudinal recess of the contact surface and wherein the retaining element has a guide surface that is inclined toward the belt type carrier means as the guide surface extends away from the axis of rotation that is not taught, suggested, nor obvious over prior arts of record. 
US Patent No. 8,789,658 to Goser teaches a roller with an outer one of a longitudinal recesses and the at least one retaining element is less than half a width of the outer longitudinal recess of the roller contact surface but does not teach a guide surface is inclined toward a belt type carrier means as the guide surface extends away from the axis of rotation. 
JP 2002-2006624 to Hashinaga teaches a roller with an inclined guide surface but does not teach the guide surface inclines towards a belt type carrier means as the guide surface extends away from the axis of rotation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654